963 A.2d 1184 (2009)
407 Md. 201
In the Matter of the Petition for REINSTATEMENT OF Richard Joseph REINHARDT to the Bar of Maryland.
Misc. Docket AG No. 16, September Term, 2008.
Court of Appeals of Maryland.
January 22, 2009.

ORDER
The Court having considered the motion for reconsideration and/or for clarification, the supplements and the responses of Bar Counsel filed thereto, in the above entitled case, it is this 22nd day of January, 2009
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the motion for reconsideration be, and it is hereby, granted; and it is further
ORDERED that the Order dated September 4, 2008 denying the petition for reinstatement be, and it is hereby, rescinded; and it is further
ORDERED that the petition for reinstatement of Richard Joseph Reinhardt be, and it is hereby, granted; and it is further
ORDERED that the Clerk of this Court shall replace the name of Richard Joseph Reinhardt on the registry of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and to the Clerks of all judicial tribunals in this State.
Judge MURPHY did not participate in the consideration of this matter.